Citation Nr: 1733626	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  16-44 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to an initial compensable rating for healed fracture of the right fifth finger.  

3. Entitlement to an initial compensable rating for a scar of the right fifth finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claim for a psychiatric disorder was initially characterized as a claim of service connection for anxiety and depression.  The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, this issue has been broadened and recharacterized as reflected on the title page.

In April 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for healed fracture of the right fifth finger and scar of the right fifth finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's diagnosed posttraumatic stress disorder (PTSD) is as likely as not related to his claimed in-service stressor of fear of hostile military or terrorist activity.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304(f)(3) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination to grant service connection for PTSD, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Analysis

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R.  § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.  38 C.F.R. §  3.304 (f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board, i.e., certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board on February 22, 2017 and thus the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

A January 2017 VA mental health evaluation shows a diagnosis of PTSD per the DSM-5 criteria that was rendered by a clinical psychologist, Dr. L.E.W.  

The Veteran contends that his in-service stressor consisted of an incident in Mogadishu, Somalia in late summer of 1993 whereby he witnessed an individual firing upon helicopters which then returned fire upon the lone individual killing that man and caused damage to his immediate vicinity, which included leveling a building.  See April 2017 Board hearing transcript, January 2017 VA mental health evaluation, and April 2014 PTSD stressor statement.  

The Veteran's claimed stressor has not been verified.  However, the Veteran's service personnel records show that during his service in the U.S. Navy, for the period from May 1992 to June 30, 1993 he participated in Operation Restore/Continue Hope in Somalia.  His service personnel records further show that for the period from July 1, 1993 to December 2, 1993 he had the duties of a Tactical Air Control Center Supervisor and provided outstanding support during Operation Restore Hope and "(w)hile forward deployed in a hostile environment to Mogadishu International Airport".  Thus the Veteran's stressor is consistent with the circumstances of his service and the Board finds that his lay statement and testimony establish the occurrence of the claimed in-service stressor.   

With regard to the January 2017 VA mental health evaluation, Dr. L.E.W opined that based on the Veteran's reported trauma during service whereby he witnessed a helicopter return fire resulting in loss of life and destruction of a building, he met the criteria for a diagnosis of PTSD.  There also is additional evidence including an unfavorable VA opinion in January 2016 whereby the examiner did not find that the Veteran had a diagnosis of PTSD.  However, as the Board finds the January 2017 VA diagnosis opinion from Dr. L.E.W. to be sufficient to grant service connection for PTSD, any further discussion of unfavorable evidence is not warranted.  

The evidence also includes psychiatric diagnoses other than PTSD, to include adjustment disorder with anxiety, major depressive disorder/depressed mood.  See, e.g., January 2017 VA mental health evaluation and January 2016 VA psychiatric examination.  However, the January 2016 VA examiner indicated that it was not possible to determine which symptoms are caused by each mental disorder.  Further, the January 2017 VA examiner opined that there is a strong overlap between symptoms of PTSD and depression and that social anxiety appeared to be secondary to PTSD.  In sum, the evidence of record shows that there are no psychiatric symptoms presently identified that have been excluded from the PTSD diagnosis  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected  condition).  The Board considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for PTSD.  

In light of the VA diagnosis of PTSD and implications/statements regarding its etiology, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD which is related to his military service.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is granted.  



REMAND

Unfortunately, after careful review of the record, the Board has determined that a remand is necessary in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Statement of the Case (SOC) dated in August 2016 shows that the evidence in the claims file includes a VA examination dated on June 12, 2014 and a VA addendum examination dated on June 17, 2014.  Although a copy of the June 12, 2014 VA examination for hand and finger condition, to include scarring, is in the electronic claims file (in the Legacy Content Manager) a copy of the addendum examination is not included with the records.  On remand, therefore, a copy of the VA addendum examination dated on June 17, 2014 should be associated with the file, and the Veteran's assistance should be obtained to ensure that copies of any other outstanding records of pertinent medical treatment are identified and added to the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, to include a copy of the addendum VA examination dated on June 17, 2014.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, readjudicate the Veteran's claims for initial compensable ratings for healed fracture of the right fifth finger and scar of the right fifth finger.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


